ORDER

PER CURIAM.
Roy C. Proctor appeals his conviction of three counts of burglary, second degree, one count of possession of marijuana, and one count of unlawful use of drug paraphernalia. Proctor was sentenced as a prior and persistent offender to three consecutive terms of twenty years imprisonment on the burglary convictions, and one year imprisonment on each of the other convictions.
On appeal, Proctor contends that the trial court erred in, inter alia, refusing to allow a defense witness to remain in the courtroom while the state played a tape recording of telephone calls in which the witness participated, making it necessary to later replay portions of the tape in order to ask the witness about it.
Having carefully considered the contentions of appellant, this court affirms the judgment. The opinion is without precedential value. A memorandum of the reasons for the decision has been furnished the parties.
The judgement is affirmed. Rule 30.25(b).